                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


MILDRED BALDWIN and                           CASE NO. 0:20-cv-01502 (JRT/HB)
RONALD STRUCKOFF, on
behalf of all others similarly situated,

       Plaintiff,

v.
                                                  ORDER GRANTING
MIRACLE-EAR, INC.,                          EXTENSION OF TIME TO RESPOND
                                             TO THIRD-PARTY COMPLAINT
       Defendant/Third-Party Plaintiff,

v.

LAS DAVIS ENTERPRISES, INC.;
HEARINGPRO, INC.; and TIFFANY
DAVIS

        Third-Party Defendants.


       Based upon the stipulations of the parties (ECF Nos. 48, 50, 52), IT IS HEREBY

ORDERED that Third-Party Defendants LAS DAVIS ENTERPRISES, INC.,

HEARINGPRO, INC., and TIFFANY DAVIS are each granted an extension of time until

and including January 5, 2021, to respond to Defendant/Third-Party Plaintiff’s Third-

Party Complaint against them.


Dated: December 2, 2020                      s/ Hildy Bowbeer_
                                             The Honorable Hildy Bowbeer
                                             Magistrate Judge, United States
